2009 Strategy and Priorities AGL Resources2009 Analyst MeetingJohn W. Somerhalder IIChairman, President & CEOApril 14, 2009New York, NY 2 AGL Resources 2009 Analyst Meeting 2009 Forward-Looking Statements Statements in this presentation that are not historical facts, including statements regarding our estimates, beliefs,expectations, intentions, strategies or projections, may be “forward-looking statements” as defined in the PrivateSecurities Litigation Reform Act of 1995.Forward-looking statements involve matters that are not historical factsand because these statements involve anticipated events or conditions, forward-looking statements often includewords such as "anticipate," "assume," “believe,” "can," "could," "estimate," "expect," "forecast," “future,” “goal,”"indicate," "intend," "may," “outlook,” "plan," "predict," "project,” "seek," "should," "target," "will," "would," or similarexpressions.
